Citation Nr: 0534490	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bilateral shin splints and leg pain.

2.  Entitlement to service connection for a disability 
manifested by a spot on the lung.

3.  Entitlement to service connection for arthritis of the 
back.

4.  Entitlement to service connection for residuals of 
undulant fever (brucellosis).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1951 until July 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In September 2005, the veteran submitted evidence to the 
Board which had not been reviewed by the RO.  In a subsequent 
communication received in December 2005, he waived his right 
to have such materials be considered by the Agency of 
Original Jurisdiction (AOJ).  

The issue of entitlement to service connection for residuals 
of undulant fever (brucellosis) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate a current 
chronic disability manifested by bilateral shin splints and 
leg pain.  

2.  The competent evidence does not demonstrate a current 
chronic disability manifested by a spot on the lung.

3.  The competent evidence does not reveal that the veteran's 
currently diagnosed arthritis of the back is causally related 
to active service.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by bilateral shin splints 
and leg pain was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  A chronic disability manifested by a spot on the lung was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).

3.  Arthritis of the back was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a January 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the December 2003 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the majority of the 
veteran's service medical records, are not associated with 
the claims folder.  A July 1998 record from the National 
Personnel Records Center (NPRC) indicated that the veteran's 
outstanding records are presumed to have been destroyed in a 
fire at their facility.  The July 1998 communication further 
noted that attempts were made to obtain service records 
through alternate sources, such as the Surgeon General's 
Office (SGO).  Despite such efforts, most of the service 
medical records remain outstanding.  Nevertheless, the Board 
finds that adequate efforts were undertaken by the RO and it 
is not felt that additional efforts are required under the 
VCAA.  Indeed, it appears further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Given the absence of service medical records, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  In the present case, the veteran's 
July 1953 separation examination is of record, which greatly 
furthers the adjudication of this appeal.

Further regarding the duty to assist, the claims file 
contains the veteran's reports of VA and private post service 
treatment and examination.  Moreover, medical texts and 
articles have been submitted.  Additionally, lay statements 
from the veteran's wife are of record.  Furthermore, the 
claims file contains the veteran's own statements in support 
of his claim, to include testimony provided at an October 
2004 personal hearing before the RO and a December 2005 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Presumptive service connection- chronic disease

Where a veteran served 90 days or more during a period of 
war, or for a period of 90 days after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R.§§ 3.307, 
3.309 (2005).

Analysis

I.  Service connection- bilateral shin splints

The veteran is claiming entitlement to service connection for 
a disability manifested by bilateral shin splints and leg 
pain.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, 
treatment reports dated in August 1995 from Marion Family 
Practice reveal complaints of left leg pain.  The veteran 
believed it was attributable to gout, which he had taken 
medicine for in the 1980s.  The pain he described was located 
on the anterior shin a few centimeters below the knee, 
running completely down to the ankle.  Objectively, there was 
no inflammation and no other detectable abnormality.  The 
doctor did not know the etiology of such pain, and speculated 
that it was restless leg syndrome.  

A June 2002 VA outpatient treatment report did reveal 
complaints of pain in the left leg, but such pain radiated 
from the low back and was not related to his shin splint 
complaints.  X-rays taken at that time showed no 
abnormalities of the tibia or fibula.  

Another VA record dated in June 2002 did contain a diagnosis 
of shin splints.  However, no subsequent findings of that 
disability are seen in the record.  Rather, a February 2004 
VA clinical record showed a diagnosis of varicose veins, left 
leg, without any findings as to shin splints.  VA examination 
in September 2004 failed to show any disability of the 
bilateral legs (as distinguished from the knees).  

Based on the foregoing, the Board finds that the competent 
evidence fails to demonstrate a current chronic disability of 
bilateral shin splints.  In this case, an award of service 
connection is not justified.  The Board finds support for 
this conclusion in a decision of the United States Court of 
Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In conclusion, the evidence of record does not demonstrate 
that a chronic disability manifested by shin splints was 
incurred in service.  In reaching this conclusion, the Board 
has considered the circumstances of this case, including the 
fact that most records relating to the veteran's active 
service were presumed to have been destroyed in a fire.  It 
is noted, however, that the veteran's separation examination 
was available for review.  Due consideration has also been 
given to the places, types, and circumstances of the 
veteran's service. See 38 U.S.C.A. § 1154(a) (West 2002 & 
Supp 2005). Here, the veteran's military occupational 
specialty was infantry.   However, even with the heightened 
duty to consider the benefit-of-the-doubt rule in the present 
case, per O'Hare, the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Service connection for a disability manifested by a spot 
on the lung.

The veteran is claiming entitlement to service connection for 
a disability manifested by a spot on his lung.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, a VA 
chest x-ray taken in August 2001 revealed an impression of 
underlying pulmonary emphysema and chronic lung changes.  
There was 7 mm. opacity in the right mid lung zone, 
suggesting a nodule.  A CT scan of the thorax performed in 
September 2001 showed tiny 2 mm. densities in the bilateral 
mid lung fields, suggesting scars or tiny nodules.  There was 
enlargement of the pretrachel node, consistent with 
adenopathy.  More recently, a VA chest x-ray taken in July 
2004 did contain evidence of old granulomatous disease but 
there was no evidence of active granulomatous infection.  
Underlying COPD was diagnosed.  A VA examination in September 
2004 showed no abnormalities of the lungs or chest.  

Based on the foregoing, the Board finds that the competent 
evidence fails to demonstrate a current chronic disability 
manifested by a spot on the lung.  As such, an award of 
service connection is not justified.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

Even if the evidence could be favorably construed so as to 
allow for a finding that the veteran currently has a 
disability manifested by a spot on the lung, a grant of 
service connection would still not be possible here, for the 
reasons discussed below.

There is no showing of any complaints of treatment of a lung 
disability in the available service records.  To the 
contrary, a chest x-ray taken in conjunction with the 
veteran's July 1953 discharge examination was negative.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that a current lung disability is causally related to active 
service, as will be explained below.  

At his December 2005 hearing before the undersigned, the 
veteran explained that shortly after service, a chest x-ray 
revealed a spot on his lungs.  (Transcript "T," at 18.)  
The veteran believed, to the best of his recollection, that 
such x-ray was taken in the fall of 1954.  He then saw 
private physician Dr. D. in December 1954.  Reports from that 
physician are of record and they fail to show any findings of 
a spot on the lungs.  Moreover, a January 1957 chest x-ray 
failed to indicate any abnormalities.  Subsequent records of 
private treatment dated in 1975 contain findings of 
considerable markings in the lower right side of the right 
lung.  The lung fields were unremarkable in the lateral view.  
Additional x-rays were taken in August 1977, showing 
increased density in the hilar regions of the lungs.  The 
lung fields were clear.  There are no further complaints or 
findings referable to the veteran's claim of service 
connection for a spot on the lung until August 2001 VA x-ray 
and CT scan studies revealed densities in the bilateral mid 
lung fields.  

Based on the foregoing, there is no demonstration of 
continuing symptoms or findings throughout the years which 
would support a grant of service connection for a disability 
manifested by a spot on the lungs.  Indeed, x-rays in 1957 
and 2004 reflected normal findings, while intermittent 
studies showed markings and densities within the lung fields.  
Therefore it can be concluded that such positive findings 
represented acute and transitory conditions rather than a 
chronic disability of the lungs.  Moreover, there is no 
competent evidence causally relating the positive lung 
findings to the veteran's active duty.  

In conclusion, the evidence of record does not demonstrate 
that any current disability of the lungs was incurred in 
service.  In reaching this conclusion, the Board has 
considered the circumstances of this case, including the fact 
that most records relating to the veteran's active service 
are presumed to have been destroyed in a fire.  Due 
consideration has also been given to the places, types, and 
circumstances of the veteran's service. See 38 U.S.C.A. § 
1154(a) (West 2002 & Supp 2005). Here, the veteran's military 
occupational specialty was infantry.   However, even with the 
heightened duty to consider the benefit-of-the-doubt rule in 
the present case, per O'Hare, the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Service connection- arthritis of the back.

The veteran is claiming entitlement to service connection for 
arthritis of the back.  
At the outset, the Board has considered whether presumptive 
service connection for arthritis of the back is warranted in 
the instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3) (2005).  

In the present case, treatment records dated in 1986 from 
Caylor-Nickel Medical Center contain a radiographic 
impression of thoracic spine degenerative changes.  A June 
2002 VA clinical record contained a diagnosis of degenerative 
changes of the lumbosacral spine, which was again noted upon 
VA examination in September 2004.  However, such changes were 
not demonstrated within the applicable time period under 
38 C.F.R. § 3.307 and therefore the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  Having ruled out presumptive service 
connection in the present case, the Board will now address 
the issue of direct service connection on a nonpresumptive 
basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  As previously discussed, 
the current medical evidence includes diagnoses of 
degenerative changes of the lumbosacral spine.  As such, the 
initial element of a service connection claim has been 
satisfied.  However, as will be explained below, the 
remaining criteria have not been met.  

While the veteran's service medical records are largely 
unavailable, his July 1953 separation examination is of 
record and such evaluation reveals no back disability.  
Again, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the veteran's current arthritis of the back is causally 
related to active service, for the reasons discussed below.  

A review of the post-service medical evidence shows that, 
while private treatment reports dated in January 1957 showed 
chronic back strain, x-rays taken at that time showed no bone 
of joint pathology of the lumbar spine.  The record is silent 
as to arthritis of the back until 1986, when reports from 
Caylor-Nickel Medical Center contain a radiographic 
impression of thoracic spine degenerative changes.  
Subsequent VA records in June 2002 then reflected a diagnosis 
of degenerative changes of the lumbosacral spine.  From that 
point forward, the VA records show complaints of back pain.

Based on the above, the record fails to reveal a continuity 
of back symptomatology from the time of separation from 
service.  Indeed, at his October 2004 personal hearing before 
the RO, the veteran denied having any arthritic problems 
immediately following discharge from service.  (T. at 9.)  
Furthermore, no competent evidence of record attributes the 
veteran's currently diagnosed arthritis of the back to active 
service.  For these reasons, the claim of entitlement to 
service connection must fail.  

The Board has also considered the veteran's contention, 
raised in his December 2005 hearing before the undersigned, 
that his back disability is secondary to cold exposure during 
service.  (T. at 18.)   In this vein, it is noted that 
service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a) (2005).  However, the 
veteran in the present case is not service-connected for cold 
exposure or cold injuries.  As such, a grant of service 
connection on a secondary basis is not permissible here.

In conclusion, arthritis of the back was not incurred in 
active service and did not result from a service-connected 
disability.  As such, the benefit sought on appeal is denied.  
Moreover, in reaching this determination, the Board has 
considered the circumstances of this case, including the fact 
that most records relating to the veteran's active service 
are presumed to have been destroyed in a fire.  It is noted 
that the veteran's July 1953 discharge examination was 
available for review.  Due consideration has also been given 
to the places, types, and circumstances of the veteran's 
service. See 38 U.S.C.A. § 1154(a) (West 2002 & Supp 2005).  
However, even with the heightened duty to consider the 
benefit-of-the-doubt rule in the present case, per O'Hare, 
the preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990


ORDER

Service connection for a disability manifested by bilateral 
shin splints and leg pain is denied.

Service connection for a disability manifested by a spot on 
the lung is denied.

Service connection for arthritis of the back is denied.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the issue of entitlement to service 
connection for brucellosis, the Board finds that additional 
development is required in order to satisfy the VA's 
obligations under the VCAA.  Indeed, the claims folder 
contains competing competent opinions regarding whether the 
veteran has current brucellosis residuals and whether such 
residuals are causally related to active duty.  An October 
2004 VA clinical record discussed the veteran's military 
history, which included a 6-month assignment as a cook.  In 
that capacity, the veteran recalled cutting up different 
kinds of meats, including beef, pork and chicken.  The VA 
examiner commented that brucellosis was generally contracted 
either through consumption of food products contaminated with 
brucella, inhalation of the bacteria or contact with the 
bacteria through cuts in the skin.  Thus, given the veteran's 
in-service occupation handling raw meat, such active duty put 
him at risk for contracting brucellosis.  The October 2004 VA 
record further supported the veteran's brucellosis claim by 
pointing to positive serological findings in 1954 and 2003.  
Moreover, the VA examiner down played the possibility that 
the veteran contracted brucellosis in his civilian work as a 
farmer.  In this regard, it was noted that other members of 
the veteran's family, with exposure to the same livestock, 
had not contracted the disease.  

A subsequent December 2004 fee basis opinion concluded that 
the veteran did not contract brucellosis.  That communication 
noted that the Serum Agglutination Test (SAT) performed in 
1954 was very non-specific, and hence unreliable.  It was 
further stated that the Enzyme Immunoassay Tests (EIA) 
conducted in 2002, 2003 and 2004 was a better test, but still 
was not very specific for brucellosis.  The examiner further 
opined that the inconsistent test results, reflecting 
intermittent positive findings, were not logical and 
therefore suggested false positive readings.  

In addition to discrediting the positive test findings, the 
examiner in December 2004 provided an alternate diagnosis for 
the veteran's symptomatology.  Specifically, it was stated 
that the presence of ANA and double stranded DNA serology 
made it more likely that the veteran had a connective tissue 
disease, which could cause false positive serology to the 
brucella.  

The Board finds that the evidence of record is not in 
equipoise at this time.  Rather, the December 2004 VA opinion 
is found to be of greater probative value than the earlier 
October 2004 opinion because it provides a very specific 
rationale for discrediting the positive serology results.  
Moreover, the VA examiner in December
 2004 offered an alternate explanation for the veteran's 
symptomatology.  However, the December 2004 opinion is deemed 
to be incomplete.  Specifically, the VA examiner in December 
2004 indicated that a PCR blood test should be conducted to 
complete the veteran's diagnostic workup.  Indeed, such test 
was noted to be very specific for brucella.  

Because the VA examiner in December 2004 has identified a 
clinical study which could more accurately detect the 
presence of brucella, and because the evidence currently of 
record is not sufficient to enable a grant of the benefit 
sought on appeal, such testing should be conducted in 
furtherance of VA's obligation to assist the veteran in the 
development of his appeal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for diagnostic 
testing to include a PCR blood test at an 
appropriate facility.  After such test 
results are associated with the record, 
the VA fee basis examiner who offered an 
opinion in December 2004 should review 
the claims file and state whether the new 
diagnostic findings alter his earlier 
conclusion.  Such response should be 
accompanied by a clear rationale 
supported by the evidence of record.  

In the event that the examiner who 
provided the December 2004 opinion is no 
longer available for comment, another 
comparably qualified VA examiner (to 
include a fee basis examiner) may respond 
in his place.  In any event, the claims 
file must be reviewed in conjunction with 
this request, and the report of opinion 
should clearly indicate that such review 
has taken place.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


